Citation Nr: 0404204	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for left lower 
extremity disability including residuals of injury and/or 
gunshot wounds to the left foot with traumatic arthritis. 

2.  Entitlement to an increased (compensable) evaluation for 
anal fistula or fissure with hemorrhoids.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from April 1951 to March 1953 
with subsequent time served in the Reserves.

Service connection is also in effect for hemangioma, chin, 
postoperative scar.

This appeal to the Board of Veterans Appeals (the Board) was 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The case was remanded by the Board for primarily due process 
development in October 2002.  This was accomplished; 
additional records were introduced into the file; a 
Supplemental Statement of the Case was issued; and the case 
was returned to the Board.

As noted in the Board's prior remand, during the course of 
the current appeal, there have been some questions as to the 
veteran's representation, a situation which the remand sought 
to address and resolve.  However, the most current 
information in that regard is an annotation within the claims 
file that the veteran's most recent power of attorney was 
withdrawn on July 22, 2003. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate this claim, and the RO has obtained all 
relevant, reasonably available, identified evidence necessary 
for an equitable resolution of this segment of his pending 
appeal.

2.  In recent years, the veteran has exhibited anemia and has 
undergone surgical and other treatment regimens for 
disabilities to include an ulcer and removal of polyps, all 
of which are unrelated to his service-connected anal fissure.

3.  The veteran's anal fissure residuals are virtually 
asymptomatic; no sphincter control dysfunction has been shown 
objectively, and no more than mild overall disability, at 
most, has been demonstrated.



CONCLUSION OF LAW

The criteria for a compensable rating for anal fissure have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.114, Diagnostic Code 7335 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claims.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim, and 
particular care must be given to making clear the party 
responsible for obtaining any given evidence, i.e., VA or 
veteran, etc., and to the extent that a veteran may need 
assistance, VA has an obligation to do so.  38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  Based on the 
foregoing, the Board concludes that the veteran has been 
provided adequate notice pertaining to his claims and that 
all relevant data has been obtained for determining the 
merits of his claims.  In the Board's judgment, no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim with regard to the 
current increased rating issue.   Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2002).

Under the Rating Schedule, a noncompensable rating is 
warranted for mild or moderate external or internal 
hemorrhoids.  A 10 percent rating requires large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating 
requires hemorrhoids with persistent bleeding and secondary 
anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

A noncompensable evaluation is warranted for healed or slight 
impairment of the rectal and anal sphincter without leakage.  
A 10 percent rating requires constant slight leakage or 
occasional moderate leakage.  A 30 percent rating is 
warranted if the impairment is manifested by occasional 
involuntary bowel movements that necessitate the wearing of a 
pad.  38 C.F.R. § 4.114, Diagnostic Code 7232. 

Fistula in ano, which is found at 38 C.F.R. § 4.114, 
Diagnostic Code 7335, is rated as for impairment of sphincter 
control under the provisions of Diagnostic Code 7332, just 
described.

Factual Background and Analysis
Prior clinical and other associated evidentiary records are 
in the file for comparative purposes.

Recent clinical history indicates that in 1996, the veteran 
was treated for a perforated duodenal ulcer and underwent a 
vagotomy and pyloroplasty unrelated to his service-connected 
disabilities.

In 1998, the veteran was seen for a history of having had 
colon polyps on several occasions in the past, and 
helicobacter pylori, in addition to his prior ulcer problems.  
He had also had inguinal hernia repairs.  [He has also been 
treated for diabetic symptoms and other organic disabilities 
involving cardiac and respiratory systems].  On evaluative 
procedures, no anal fissures or hemorrhoids were identified 
nor other symptoms relating thereto.

On subsequent physical examinations, on those occasions when 
the veteran did not decline to have rectal examinations or 
they were deferred for one reason or another, there were no 
findings of bleeding or fissuring or other signs of active 
anal or rectal symptomatology.

On VA medical assessment primarily for other acute problems 
in March 2001, the veteran specifically stated that he had 
not noted bleeding from anywhere.

On VA reevaluation in  April 2001, the veteran denied that he 
had had constipation or other rectal or anal symptoms, and 
specifically reiterated that he had not had bleeding 
anywhere.

Further notations are of record from June 2002 that the 
veteran had been told that he would have to undergo blood 
work and other evaluative studies to continue VA care for 
unrelated problems; it was noted that in response, the 
veteran had stated that he would not come in for labs or any 
appointment and if he needed anything, he would take care of 
it elsewhere.

In analyzing the veteran's current symptoms of residuals of 
anal fissure, the Board notes that he has periodically had 
symptoms which on occasion may, in some people, reflect 
hemorrhoidal symptomatology or even anal fissuring such as 
anemia or other signs of bleeding demonstrated in stool 
specimens, etc.  

However, as clearly stated by medical experts and treating 
physicians, in this case, his anemia is unrelated to the 
rectal disability.  Moreover, he has exhibited no anal or 
rectal bleeding, and even his residuals of ulcer are 
seemingly asymptomatic at present.  

He does not demonstrate signs of hemorrhoids or other rectal 
dysfunction or sphincter control due to the service-connected 
disabilities.  He does not have thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences, or for that matter, any current 
symptomatic hemorrhoidal manifestations.  He has no 
demonstrated rectal and anal sphincter leakage of even a 
slight degree, and certainly nothing to require the wearing 
of a pad.  

Accordingly, absent more than mild symptoms, at most, a 
compensable rating is not reasonably warranted for service-
connected residuals of anal fissure or hemorrhoids.  A 
noncompensable rating is assignable whatever specific 
schedular provisions, as delineated above, are utilized.

Further Considerations

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an increased (compensable) evaluation for anal 
fistula or fissure with hemorrhoids is denied.


REMAND

To summarize the extensive clinical and other evidence in the 
file with regard to the veteran's left lower extremity, it 
appears that he experienced an injury, perhaps involving 
trauma, while incarcerated in a German Concentration camp 
prior to entering military service.  Although there are 
collateral documentations of record from persons who knew him 
contemporary to that time, it remains somewhat unclear 
whether the injury did or did not involve a gunshot wound, 
(although inservice clinical records refer to the veteran's 
having given a history of removal of bullet(s) therefrom); 
and additional issues as to whether it was his left leg, 
foot, ankle and/ or toes that were involved.

Service records show that he was seen therein for complaints 
referable to the left lower extremity.  When seen for those 
complaints, there were clinical evaluations, reports from 
which are in the file.  The veteran was characterized as 
having neuralgia of the sciatic nerve as a result of pelvic 
tilt due to shortening of his left leg.  It was concluded at 
the time that his tilt had existed prior to service.  
However, whether there was anything that occurred in service 
to cause any change in the pre-service symptoms is unclear.  

The initial rating denial, action taken in 1953 with regard 
to a then claimed left leg shortening, rested solely on the 
basis that the claimed disability was developmental in 
nature.  That same rating noted the treatment for a left foot 
condition as well, and that the veteran had given a history 
of a gunshot wound apparently prior to military service.  
Under what circumstances this injury may have been sustained 
is not entirely clear.

Since service, the veteran has been seen on repeated 
occasions by private and VA physicians for left lower 
extremity problems to include multiple toe arthritis.

In recent years, the veteran has also experienced a number of 
falls which have caused additional injury to his left lower 
extremity including multiple fractures.

However, there is no substantiated medical opinion of record 
that specifically analyzes, characterizes the nature of, or 
otherwise satisfactorily compares, the inservice, post-
service and current left lower extremity findings, 
particularly with regard to what may or may not have 
precipitated any claimed residual problems in the toes of the 
left foot.  The Board is constrained from providing judgment 
absent sound medical opinion in that regard.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has any left lower extremity disability that is 
related to service, or whether the veteran has a toe, foot or 
left leg disability which is a manifestation of anything 
which may be due to or was a result of inservice aggravation 
of a preservice disability.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In this regard, the Board would note that under VA laws and 
regulations, certain disorders may be considered congenital 
and developmental in nature and as a rule, are not deemed 
compensable diseases for VA purposes.  38 C.F.R. § 3.303(c) 
(2002).  

However, the Board is concommitantly aware that, under 
certain circumstances, service connection may be granted for 
such disorders if shown to have been aggravated during 
service.  See VAOPGCPREC 82-90 (July 18, 1990).  This is 
somewhat of a change from the nature of the guidelines in 
effect at the time the initial rating decision was rendered 
in the 1950's.

During the course of recent evaluations and hospitalizations 
for various ailments, the veteran has indicated that he had 
plans to move out of the country to one of any number of 
other identified countries.  In addition, as noted in the 
prior Board's remand, he has moved residences within the 
United States as well.  

However, even if the veteran were to remain in an accessible 
location for an examination, there would seem to be no actual 
requirement or mandate for such an additional examination if 
adequate medical opinions may be rendered based on the 
evidence already of record. 

Indeed, as noted above, the veteran has indicated that he 
either does not feel one is required and/or that he does not 
anticipate reporting for one.  

On the other hand, however, absent medical opinion with 
regard to his left lower extremity problems, the Board has no 
option but to return the case for the evaluation by a medical 
specialist along with such an opinion.

In order to fulfill all procedural and substantive due 
process requirements, and to protect the veteran's rights, 
the case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Specifically, the 
veteran may wish to provide documentation 
with regard to when and under what 
circumstances he allegedly received 
(which) left lower extremity injuries.

2.  The claims file along with all 
evidence associated therewith should be 
provided to a VA expert in orthopedic 
disabilities to respond to the following: 
(a) what was the nature of the veteran's 
pre-service left lower extremity 
disabilities, if determinable, and what 
were the residuals thereof as identified 
in service or since; (b) was there 
anything in service which may reasonably 
be considered as more likely than not to 
have caused a change in any preservice 
disability involving the left lower 
extremity, foot, toes or ankle, and were 
there any chronic residuals thereafter; 
(c) what is the nature of all his current 
symptoms and clinical findings with 
regard to his left lower extremity 
including leg, foot, ankle and toes; and 
specifically, (d) what is the etiology of 
all of the veteran's current left lower 
extremity problems including the osseous 
changes identified on X-rays of many 
joints of the toes in his left foot.  
Care should be given to detailing the 
residuals of recent falls versus long-
standing problems if identifiable and 
distinguishable.  

The examiner should annotate the opinions 
to the file as completely as possible 
with specific attention to residuals 
involving the veteran's feet and toes of 
the left foot and any arthritis that may 
be present. 

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2002) is completed and the implementing 
regulations are fully complied with and 
satisfied.  

This includes providing the veteran with 
suitable, adequate information so that he 
may pursue his claim in an informed 
manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



